 210DECISIONSOF NATIONALLABOR RELATIONS BOARDNews Printing Co., Inc.andHarold G. Carruth,Peter Pavlick,Helen A.Bowman,Joseph A.Hutton,and Robert J. Meier.Case No. 2-CA-3544. July 18,1956DECISION AND ORDEROn August 15,1955, Trial Examiner W. Gerard Ryan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended dismissal of those allega-tions.Thereafter the Respondent and General Counsel filed ex-ceptions t9 the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the Respondent's exceptions for the reasonshereinafter set forth.The complaint alleges that the Respondent violated Section 8 (a)(1) and (3) of the Act by failing and refusing to grant wage increasesin or about July 1953, January 1954, and July 1954, to the five indi-vidual Charging Parties for the reason that they had joined or assistedthe Union or had engaged in other concerted activities for the purposeof collective bargaining or other mutual aid or protection.At thehearing, the General Counsel introduced into evidence a documentlisting the amount of wages paid all employees in the composing room,where the Charging Parties worked, during the period from November1, 1952, to July 31, 1954.The list shows that between July 1953 andJuly 1954, except for the 5 Charging Parties andsomeother em-ployees, 1 or more wage increases were given to all employees. In addi-tion to the wage list, the General Counsel elicited testimony concerningthe shifts to which the Charging Parties were assigned, their shifthours, their transfer and pay on the third shift, and concerning theother employees who were also assigned to this shift from January1953 to July 1954.The General Counsel did not call the ChargingParties as witnesses and introduced no further testimony or other evi-dence.However, he did request the Trial Examiner to take judicialnotice of an earlier case, namely,News Printing Co., Inc.,110 NLRB1265, in which the Board found that the Respondent had discriminated116 NLRB No. 27. NEWS PRINTING CO., INC.211against the Charging Parties herein.'The Respondent called nowitnesses.The Trial Examiner found that "there is no evidence, standing alone,in the present record to substantiate the allegations in the complaintof unfair labor practices."Accordingly, he could not infer, solelyfrom the wage data and the testimony introduced by the GeneralCounsel, that the Respondent in violation of the Act discriminatedagainst the Charging Parties without considering as evidence in thisproceeding, the Board's decision and findings in the earlierNews Print-ingcase.The General Counsel conceded the validity of this position?However, despite the fact that the firstNews Printingcase involvedconduct occurring more than 6 months before the filing of the chargesherein, the Trial Examiner relied on such case as evidence to inferthat "the pattern of unlawful conduct begun as found in the prior pro-ceeding continued on into the present situation and that the denial ofwage increases was a continuation of the discrimination practicedagainst the charging parties by the Respondent."Accordingly, theTrial Examiner found that the Respondent again had discriminatedagainst the Charging Parties in violation of Section 8 (a) (3) and (1)of the Act.The Respondent, in effect, contends that the Trial Ex-aminer improperly relied upon the earlier case as controlling evidenceto establish the violations found because Section 10 (b) of the Actprohibits the Board from predicating unfair labor practice findingsupon such earlier conduct occurring outside the statutory 6-monthlimitation period.'We find merit in this contention.An examination of the record herein reveals that the General Coun-sel introduced no independent evidence showing that the Respondentknew that the Charging Parties were engaging in union or other pro-tected activities at the time the wage increases were granted nor anyindependent evidence establishing that the Charging Parties wereIOn December 10, 1954, the Board issued its first Decision and Order against thisEmployer,remedying unfair labor practices committed against the identical employeesinvolved in the instant case,namely, the Charging Parties Carruth, Pavlick, Bowman,Hutton, and Meier. There,the Board found,among other violations,that the Respondentdiscriminated against the 5 Charging Parties by (1) failing to pay 4 of them a nightor second shift bonus after they were transferred to night shift work;(2) reducingworking hours on the night shift thereby affecting the eaimngs of all 5 ; (3) discrimina-torily selecting all of them for assignment to the third shift;(4) denying 1 of them awage increase given to all other workers at the same wage rate on or about November 10,1952 ; and(5) denying 3 of them a wage increase given to other apprentices on or aboutJanuary 1,1953.The Board'sDecision and Order was enforced as modified in otherrespects on March 8,1956, inNews Printing Co.,Inc. v. N. L. R. B.,231 F. 2d 767(C. A., D. C.).9During the hearing,the General Counsel stated,"In order to havea prima faciecase,I must have judicial notice of what went on, as found by the Board,between this employerand those various individuals immediately preceding the facts of the current case."8 Section 10 (b) of the Act provides that "no complaint shall issue based upon anyunfair labor practice occurring more than six months prior to the filing of the chargewith the Board and the service of a copy thereof upon the person against whom suchcharge is made. . .The charges herein were filed January 4,1954, and the firstNews Printingcase involved conduct occurringmorethan 6 months prior to January 1954. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDdenied wage increases because of their activities or membership-allessential elements of the unfair labor practice findings made herein.The Trial Examiner properly concluded that there was no evidence,standing alone in the present record, to substantiate the allegations inthe complaint.Therefore, as requested by the General Counsel, hetook judicial notice of, and considered as evidence in this proceeding,the decision and findings in theNews Printingcase.However, it isreadily apparent that in considering the earlier case, the Trial Ex-aminer did not limit his consideration to background evidence; henecessarily relied upon the earlier case as controlling evidence to supplythe present record with the missing proof that the General Counselfailed to provide.Only in this manner was he able to establishthe violations found.While evidence, whether record or in the form of prior Board find-ings, concerning conduct which occurred prior to the statutory 6-monthperiod may be utilized as background evidence to evaluate a Respond-ent's subsequent conduct,' it is well established that Section 10 (b)of the Act precludes the Board from giving independent and control-ling weight to such evidence.'Although the earlierNews Printingcase was admissible as background evidence, it was improper for theTrial Examiner to give it independent and controlling weight in de-termining whether the Respondent has discriminatorily denied wageincreases to the Charging Parties in violation of the Act.On the basis of the foregoing, and the entire record, we shall accord-ingly dismiss the complaint in its entirety.[The Board dismissed the complaint.]4N. L R. B. v. Reed f Prince Mfg Co.,205 F. 2d 131, 140 (C. A.1) ; N. L. R. B. v.General Shoe Corp.,192 F.2d 504, 507 (C. A.6) ; BradyAviatoOn Corporation,110 NLRB25;Delta Finishing Company,111 NLRB 659.5 See, e. g.,Universal Oil Products Company,108 NLRB 68;Senorita Hosiery Mills,Inc.,115 NLRB 1304.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon individual charges filed by Harold G. Carruth, Peter Pavlick, Helen A.Bowman, Joseph A. Hutton, and Robert J. Meier, the General Counsel of the Na-tionalLabor Relations Board, hereinafter called the General Counsel and theBoard, respectively, issued a complaint on April 25, 1955, against News PrintingCo., Inc., hereinafter called the Respondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the LaborManagement Relations Act, 1947, herein called the Act.Copies of the com-plaint, the charges upon which the complaint was based, together with notice ofhearing thereon, were duly served upon the Respondent and the Charging Parties.The Respondent filed an answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.A motion for sever-ance of the proceedings made by, the Respondent on or about June 16, 1955, wasdenied the Trial Examiner in an order dated June 23, 1955.On June 29 and 30,1955, a hearing was held before W. Gerard Ryan, the duly designated Trial Ex-aminer, at New York, New York.At the hearing, full opportunity to be heard, NEWS PRINTING CO., INC.213to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, to argue orally upon the record, and to file briefs, proposed findings, andconclusions was afforded the parties.At the opening of the hearing, a motion bythe Respondent for adjournment of the hearing was denied.An unopposed motionby the General Counsel to conform the pleadings to the proof with respect to names,dates, and other formal but insubstantial matters was granted.The Respondent hasfiled a brief.After the close of the hearing, the General Counsel by letter to me datedJuly 8, 1955, moved to correct page 40, line 16, of the transcript by changing thewords "in doubt" to "approximate."There being no opposition, the transcript isso corrected.'Upon the entire record in the case, and upon taking official notice of the Board'sdecision involving the same parties inNews Printing Co., Inc.,110 NLRB 1265,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent is, and at all times herein mentioned has been, a corporationduly organized under and existing by virtue of the laws of the State of New Jerseywhere it maintains its office and principal place of business at 143 Ellison Street inthe city of Paterson, and where it is now and has been continuously engaged in thepublication of a newspaper and in the news service, printing, and publishing busi-ness.During the past year, the Respondent in the course and conduct of its busi-nessoperations purchased newsprint and other materials valued in excess of$500,000 which were shipped directly to Respondent's plant in Paterson, New Jersey,from States other than the State of New Jersey and from foreign countries.Dur-ing the past year the Respondent in the course and conduct of its business operationsutilized and continues to utilize national and international news services, features,and photographic services which make use of interstate commerce and communica-tions.During the same period Respondent printed in its publications advertise-ments valued at a substantial amount, advertising products which are nationallysold and distributed, and Respondent received in excess of $1,000,000 from the saleof its publications and advertising.The complaint alleged, the answer admitted,and I find that the Respondent is, and at all times material hereto has been, engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the parties stipulated, and I find that Paterson Typographi-calUnion No. 195, International Typographical Union, AFL, herein referred toas the Union, is a labor organization within- the meaning of Section 2 (5) of theAct.Itwas stipulated that the said Union has not complied with the filing require-ments of Section 9 (f), (g), and (h) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe complaint alleged and the answer denied that the Respondent, in violationof Section 8 (a) (1) and (3) of the Act, in or about the months of July 1953, January1954, July 1954, and since those dates, failed and refused and continues to refuse togrant wage increases to its employees, Harold G. Carruth, Peter Pavlick, Helen A.Bowman, Joseph A. Hutton, and Robert J. Meier, employed in the composing room atthe Paterson plant, because they had joined or assisted the Union or had engaged inother concerted activities for the'purpose of collective bargaining or other mutualaid or protection.In addition to the Board's findings and decision inNews Printing Co., Inc.,abovereferred to, which was a prior proceeding involving all the parties in the presentproceeding, the record here consists of stipulations, a document (General Counsel'sExhibit No. 2) which lists the amount of moneys paid to all the employees in thecomposing room for the weeks ending November 1, 1952, November 10, 1952,January 10, 1953, July 18, 1953, January 23, 1954, and July 31, 1954; and thetestimony of Earl J. Fisher called by the General Counsel under Rule 43-b.Noneof the Charging Parties testified and the Respondent called no witnesses.The Gen-eralCounsel contends that the Respondent has continued towards the Charging1 The letterfrom General Counseldated July8, 1955, is made a part of the record byentering it Into evidence as Trial Examiner'sExhibit No. 1. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDParties herein the same pattern of conduct found to be unfair labor practices inthe prior proceeding by discriminatorily denying wage increases to them in July1953, January 1954, and July 1954.2The Respondent's defense consists of motions to dismiss the complaint underSection 10 (b) of the Act; to dismiss the complaint because the Charging Partiesare "fronting" for a noncomplying union which cannot use the processes of theBoard; and to dismiss the complaint because the General Counsel has failed to estab-lisha prima faciecase.The Motions to DismissThe Respondent's motion to dismiss the complaint because the Charging Partiesare "fronting" for a noncomplying union which cannot use the processes of theBoard is denied. In the prior proceeding which involved the present parties asimilarmotion was made. The Board there held that the proof offered by theRespondent was not sufficient to show that the wronged individuals were not thereal parties in interest.There is no further proof offered here.Accordingly, Ideny the motion.The Respondent's motion to dismiss the complaint under Section 10 (b) of theAct is granted in part and denied in part.With respect to the allegation in thecomplaint that the Charging Parties were discriminatorily denied a wage increasewhich was given to others in the week ending July 31, 1954, there is no timelycharge to support it.TheCatheydecision 3 that the filing of an original chargetolls the running of the 10 (b) limitationsso asto permit adjudication of any andall subsequent unfair labor practices has been limited by the Board's decision inKnickerbocker Manufacturing Company, Inc.,109 NLRB 1195.Here, the amendedcharges filed on February 8, 1955, and served on March 2, 1955, are more than6 months after the event complained of.The charge filed on July 13, 1954, andserved on July 14, 1954, is prior to the event complained of.Accordingly since theevent complained of occurred after the service of the charges on July 14, 1954, andmore than 6 months before the service of the amended charges on March 2, 1955,the limitations of Section 10 (b) of the Act apply and the complaint is dismissedto the extent that it alleges unfair labor practices with respect to discriminatorydenial of wage increases having occurred in or about the week ending July 31, 1954.4With respect to the denial of the wage increases in the weeks ending July 18, 1953,and January 23, 1954, the complaint is based on timely charges.The charges filedon January 4, 1954, and served on January 5, 1954, apply to unfair labor practiceswithin 6 months prior to the service of the charge.Obviously an unfair labor prac-tice occurring in the week ending July 18, 1953, is included in that period.Similarly,the charge filed on July 13, 1954, and served on July 14, 1954, is timely so as toinclude an unfair labor practice occurring in the week ending January 23, 1954.Accordingly the motion to dismiss on the ground that the limitations of 10 (b) applyto unfair labor practices occurring in the weeks ending July 18, 1953, and January23, 1954, is denied.The motion to dismiss the complaint on the ground that the General Counsel hasfailed to establisha prima faciecase for the reason that there is no evidence tosubstantiate the allegations is denied.The reasons for such denial will be found inmy findings and conclusions as set forth later in this Report.The question now presented is whether the Respondent in violation of Section 8(a) (1) and (3) of the Act discriminatorily denied wage increases to Carruth,Pavlick, Bowman, Hutton, and Meier in or about the weeks ending July 18, 1953,and January 23, 1954.There is no evidence, standing alone, in this present record to substantiate theallegations in the complaint of unfair labor practices.All the present record con-tains is a document containing names and figures which of itself proves nothing.By comparison of the various names and figures it is seen that some received morethan others.Itwas stipulated that the amounts shown are authentic.This docu-ment shows that other employees received increases in pay at stated dates, exceptthe Charging Parties who never received any increases in 1953 or 1954.Can it beinferred therefrom that the Charging Parties were therefore discriminated against inviolation of the Act?With nothing more the answerisno;but if the Board decisionand findings in the prior proceeding involving the same parties above referred to2In the prior proceeding the last hearing date before the Trial Examiner was June12, 1953.3 Cathey Lumber Company,86 NLRB 157."4 As `appears hereinafter, the only Charging Parties affected 'by this ruling are Huttonand Pavlick as the employment of Carruth, Bowman,' and Meier terminated prior tosuch increase. NEWS PRINTING CO., INC.215may be considered as evidence in this proceeding then it is a reasonable inferenceas the General Counsel contends that the pattern of unlawful conduct begun asfound in the prior proceeding continued on into the present situation and that thedenial of wage increases was a continuation of the discrimination practiced againstthe Charging Parties by the Respondent.The Board has recently held that a super-visor's remarks constituted interference, restraint, and coercion and not only reflectedthe Respondent's conceded policy to discourage membership in a union but demon-strated a continuation of the Respondent's pattern of coercive conduct in which thesupervisor and another supervisor had engaged and which was litigated in a priorproceeding.Delta Finishing Company,111 NLRB 659, where at footnote 10 theBoard stated:Contraryto our dissenting colleague's opinion,theBoard,with judicialapproval, has consistently evaluated a respondent'sacts in the light of hisprior conduct although occurring outside the 6-month statutory limitationperiod, particularly where this conduct had previously been found to constitutean unfair labor practice.See, for example,N. L. R. B. v. Reed & Prince Mfg.Co,205 F. 2d 131, 139-140 (C. A. 1), enfg. 96 NLRB 850, 857;N. L. R. B. v.General Shoe Corp.,192 F. 2d 504, 507 (C. A. 6), enfg. 90 NLRB 1330;BradyAviation Corporation,110 NLRB 25. Indeed, theUniversal Oil Products Com-panycase,108 NLRB 68,cited in the dissent in support of our colleague's posi-tion affirms our view.Although the Board in that case refused to find an8 (a) (2) violation,itdid so only because,unlike the present case, there wasinsufficient evidence in the record of unlawful acts within the 6-month periodto warrant such a finding.InArmstrong Tire & Rubber Company,111 NLRB 998, the Board stated:In resolving the issues presented in this case,we have taken notice of, andconsidered,the entire record and decision in the recent prior proceedinginvolving generally the same parties 5Another case holding that findings in an earlier proceeding may be considered asevidence in a subsequent proceeding isEditorial"El Imparcial,"Inc.,99 NLRB 8,where the Board in affirming the Trial Examiner stated in footnote 3:We specifically affirm Trial Examiner Winkler's ruling that the Board's findingsin the earlier proceeding against this Respondent(Editorial"El Impartial" Inc.,92 NLRB 1795) may be considered as evidence in the instant proceeding.Underwood Machinery Company,79 NLRB 1287, enf. 179 F. 2d 118 (C. A. 1);see also I.S.Abercrombie Company,83 NLRB 524, petition for review denied180 F. 2d 578 (C. A. 5).Upon the basis of the foregoing authorities, I take official notice of the Board'sdecision and findings in the prior proceeding and consider as evidence in this proceed-ing the Board's decision and findings in that prior proceeding.In that proceedingthe Board found that the Respondent discriminatorily discharged three employees (notparties here); discriminatorily denied and withheld payment of a regular night orsecond shift bonus from Peter Pavlick, Bernard J. Solinger, Robert J. Meier, HaroldT. Carruth, and Helen Bowman; discriminatorily withheld from and denied toPeter Pavlick and Bernard J. Solinger an increase given to all others on or about No-vember 10, 1952; discriminatorily withheld from and denied to Robert Meier, HelenBowman, and Joseph A. Hutton an increase given to other apprentices on or aboutJanuary 1, 1953; discriminatorily reduced working hours of the week on the nightshift in the period of weeks ending January 3 to February 21, 1953, thereby affectingthe earnings of Peter Pavlick, Joseph A. Hutton, Robert J. Meier, Harold T. Carruth,and Helen Bowman; 6 and discriminatorily selected Hutton, Meier, Carruth, Pavlick,and Bowman for the third shift.The Board there ordered the Respondent to ceaseand desist from (a) discouraging membership in any labor organization of its em-ployees by discriminatorily discharging employees, or by discriminating in any othermanner in regard to their hire and tenure of employment or any term or conditionof employment or by threatening them with loss of employment or other economicreprisal if they join or assist any labor organization; and included a broad form ceaseand desist clause.The Board directed the Respondent (1) to offer immediate and fullreinstatement to three employees with reimbursement for any loss of pay suffered;5The Board referred toArmstrong Tire & Rubber Company,111 NLRB 998." It was stipulated that Pavlick, Meier, Carruth, Hutton, and Bowman, who are theCharging Parties in this proceeding,are the same individuals involved in the priorproceeding. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (2) to make whole Peter Pavlick, Robert J. Meier, Joseph A. Hutton, HaroldCarruth, Helen Bowman, and another for any loss of pay each may have suffered byreason of the discrimination against them; to assign employees to the third shift, ina nondiscriminatory manner, reassigning if necessary any of those now on that shift;and to post the customary notice.On the basis of such evidence I now turn tothe questions as to whether Harold G. Carruth, Peter Pavlick, Helen A. Bowman,Joseph A. Hutton, and Robert J. Meier were discriminatorily denied wage increasesin the weeks ending July 18, 1953, and January 23, 1954.Harold G. CarruthItwas stipulated that Carruth was employed from January 1948 to July 13, 1954.In no event therefore would he have been eligible for the increase allegedly denied himin the week ending July 31, 1954.Thus there remains the question whether he wasdiscriminatorily denied the wage increases given to others in the weeks endings July 18,1953, and January 23, 1954. In the prior proceeding, the amended consolidated com-plaint which issued on February 19, 1953, did not allege, nor was any finding made,that Carruth had been denied a wage increase. There the complaint alleged and theBoard found that he had been discriminatorily denied the night shift bonus; that theRespondent had discriminatorily reduced the working hours on the night shift therebyaffecting his earnings; and had discriminatorily selected him for the third shiftAbsent any finding in the prior proceeding that the increase given to others in January1953 had been discriminatorily denied to Carruth, I have no basis to infer from thispresent record that the subsequent wage increases in July 1953 and January 1954 werediscriminatorily denied to him.The complaint as to Carruth should be dismissed.Peter PavlickIn the prior proceeding, the complaint as amended at the hearing (IntermediateReport, footnote 2) alleged that inand after November 1952,Pavlick was discrimi-natorily denied wage increases.The Board found that he had been discriminatorilydenied a wage increase in November 1952, but there is no finding that he had dis-criminatorily been denied a wage increase in January 1953.Absent a finding in theprior proceeding that he had been discriminatorily denied an increase in January 1953,I have no basis to find here that the increases in July 1953 and January 1954 werediscriminatorilywithheld from Pavlick.The complaint as to Pavlick should bedismissed.Helen A. BowmanItwas stipulated that Bowman was employed from September 6, 1946, to July 3,1954.In no event therefore would she have been eligible for the increase allegedlydenied her in the week ending July 31, 1954.Thus there remains the question whethershe was discriminatorily denied the wage increases given to others in the week endingJuly 18, 1953, and January 23, 1954. In the prior proceeding, the Board found thatthe Respondent discriminatorily denied and withheld payment of a regular night orsecond shift bonus from her; discriminatorily withheld from and denied to her anincrease given to other apprentices on or about January 1, 1953; discriminatorily re-duced working hours of the week on the night shift thereby affecting her earnings; anddiscriminatorily selected her for the third shift.The Board having found that shewas discriminatorily denied a wage increase in January 1953, I conclude and find thatthe Respondent discriminatorily withheld from and denied to Bowman the succeedingtwo increases in the weeks ending July 18, 1953, and January 23, 1954, in violation ofSection 8 (a) (1) and (3) of the Act.Joseph A. HuttonItwas stipulated that Hutton was employed from December 11, 1952, to August13, 1954. In the prior proceeding, the Board found that the Respondent dis-criminatorily withheld from and denied to Hutton an increase given to other ap-prentices on or about January 1, 1953; discriminatorily reduced working hours ofthe week on the night shift thereby affecting his earnings; and discriminatorily se-lected him for the third shift.The Board having found that he was discriminatorilydenied a wage increase in January 1953, I conclude and find that the Respondentdiscriminatorily withheld from and denied to Hutton the succeeding two increasesin the weeks ending July 18, 1953, and January 23, 1954, in violation of Section 8(a) (1) and(3) of the Act.Robert J. MeierIt was stipulated that Meier was employed from May 21, 1949, to April 10, 1954.In no event therefore would he have been eligible for the increases allegedly denied REISS ASSOCIATES, INC.217him in the week ending July 31, 1954.Thus there remains the question whether hewas discriminatorily denied the wage increase given to others in the weeks end-ing July 18, 1953, and January 23, 1954. In the prior proceeding, the Board foundthat the Respondent discriminatorily denied and withheld payment of a regularnight or second shift bonus from him; discriminatorily withheld from and denied tohim an increase given to other apprentices on or about January 1, 1953; discrimina-torily reduced working hours of the week on the night shift thereby affecting hisearnings; and discriminatorily selected him for the third shift.The Board havingfound that he was discriminatorily denied a wage increase in January 1953, 1 con-clude and find that the Respondent discriminatorily withheld from and denied toMeier the succeeding two increases in the weeks ending July 18, 1953, and January23, 1954, in violation of Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that the Respondent discriminatorily withheld from and denied toHelen A.Bowman,Joseph A.Hutton,and Robert J. Meier wage increases givento other employees in the weeks ending July 18, 1953, and January 23, 1954, Ishall recommend that the Respondent make each of them whole for any loss ofpay each may have suffered by reason of the Respondent'sdiscrimination againstthem by the payment to Bowman, Hutton, and Meier of the $5 per week increasesgiven to other employees in the weeks ending July 18, 1953, and January 23, 1954.The unfair laborpractices found above disclose a purpose and intent to interferegenerally with the rights of employees. guaranteed by the Act and predicate a threatof other and related unfair labor practices in the future.Accordingly, I recommendthat the Respondent cease and desist from in any manner interfering with,restrain-ing, and coercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.News Publishing Co., Inc., Paterson, New Jersey, is, and at all times materialherein has been, engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.Paterson Typographical Union No. 195, International Typographical Union,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.3.The Respondent has engaged in and is engaging in unfair labor practices with-in the meaning of Section 8 (a) (1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.IReiss Associates,Inc.andInternational Chemical Workers Union,AFL-CIO,PetitionerandNewton-Lowell Plastic EmployeesIndependent Association.Case No. 1-RC-4175. July 18,1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn November 15, 1955, the Board issued its Decision and Directionof Election in this proceeding I pursuant to which an election by1 Not reportedin printedvolumes ofBoard Decisions and Orders.116 NLRB No. 26.